997 F.2d 1244
UNITED STATES of America, Appellee,v.William H. MELCHER, Acting Director of Revenue, State ofMissouri, et al., Appellants.
No. 91-2206.
United States Court of Appeals,Eighth Circuit.
July 21, 1993.

1
Appeal from the United States District Court for the Western District of Missouri.


2
On remand from the United States Supreme Court, --- U.S. ----, 113 S. Ct. 2925, 124 L. Ed. 2d 676, the opinion and judgment of this court filed September 16, 1992, 975 F.2d 511, are vacated.   The mandate issued November 17, 1992, is hereby recalled.